Citation Nr: 0925825	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from September 
1957 to June 1977.  

This appeal to the Board of Veteran's Affairs (Board) is from 
a September 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the Veteran's claim for 
service connection for Type II Diabetes Mellitus as a 
residual of his presumed exposure to herbicide (Agent 
Orange).  The RO also granted service connection for a 
complication of his diabetes - namely, the associated 
peripheral neuropathy affecting his lower extremities.  
However, the RO denied his claim for hypertension, including 
as another purported secondary residual complication of the 
diabetes.

The Board is remanding the claim for hypertension to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.


REMAND

Before addressing the secondary service connection claim for 
hypertension, the Board finds that additional development is 
required.

The Veteran's sole theory of his entitlement to service 
connection for this condition is that it is secondary to his 
already service-connected Type II Diabetes Mellitus.  
Therefore, the Board need not further address the alternative 
possibilities of either direct or presumptive service 
connection for this condition, as he is not alleging these 
alternative theories of entitlement and the record does not 
otherwise show or suggest such entitlement.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (all theories 
of entitlement, direct and secondary, must ordinarily be 
considered when determining service connection).  



Turning now to the specific basis of his claim for 
hypertension, secondary service connection may be granted for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b) (2008).  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  

According to applicable regulation, VA must provide the 
Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d).

There is no disputing the Veteran has hypertension since the 
report of a June 2007 VA compensation examination list this 
diagnosis.  Private medical records from Dr. S.L. and 
Pensacola Internal Medicine, dated in February and September 
2007, also list this diagnosis.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Consequently, 
the determinative issue is whether his hypertension is 
attributable to his military service - and, in particular, 
as he is specifically alleging in this appeal, secondarily by 
way of his service-connected Type II Diabetes Mellitus.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, there is some suggestion his hypertension 
may be associated with his service-connected Type II Diabetes 
Mellitus, on this claimed secondary basis, but insufficient 
competent medical evidence on file for the Board to make a 
sufficiently definitive determination in this regard.  The 
June 2007 VA compensation examiner concluded the Veteran's 
hypertension was less likely than not a result of or caused 
by his Diabetes Mellitus.  Additionally, the examiner found 
no evidence of renal insufficiency.  On the other hand, in 
September 2007 the Veteran's private physician at Pensacola 
Internal Medicine indicated the Veteran has 
"micrcoalbuminuria, which is microvascular in nature and 
therefore suggests a possible correlation" to diabetes.  Dr. 
S.L. points out that diabetes has "macrovascular/ 
microvascular effects" and that it "certainly increases 
potential risk of developing hypertension."

These conflicting opinions require the Board to try and 
reconcile this discrepancy of whether the Veteran's 
hypertension has anything to do with his service-connected 
diabetes.  See McQueen v. West, 13 Vet. App. 237 (1999) 
(indicating, like in Wallin and Velez, supra, that competent 
medical nexus evidence is required to associate a secondary 
condition with a service-connected disability).

The VA examiner designated to provide this additional medical 
comment also needs to indicate whether the Veteran's service-
connected Type II Diabetes Mellitus has chronically 
aggravated his hypertension because that, too, is a viable 
alternative basis for granting secondary service connection, 
and the June 2007 VA compensation examiner did not provide 
any comment on that particular possibility.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA compensation 
examination to determine the etiology of his 
hypertension.  Based on physical examination and 
comprehensive review of the claims file, including a 
complete copy of this remand and the February and 
September 2007 letters from Dr. S.L. and Pensacola 
Internal Medicine, the VA examiner is asked to indicate 
whether it is at least as likely as not (50 percent or 
more probable) the Veteran's hypertension is either 
proximately due to, the result of, or chronically 
aggravated by his service-connected Type II Diabetes 
Mellitus.  The examination should include any necessary 
diagnostic testing or evaluation needed to make these 
important determinations.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

The Veteran is hereby advised that failure to report for 
this scheduled VA examination, without good cause, may 
have adverse consequences on his claim.  

2.  Then readjudicate the claim in light of the 
additional evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
